Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, recitation of “at least one collector” (singular or plural) in part iii) is inconsistent with recitation of “the collector” (singular) in part iv), it is suggested that “the collector” be amended to read “the at least one collector” in part iv) since various dependent claims also recite “the at least one collector”; the claim also being incomplete since there is no method step of obtaining or recovering of the sulphide mineral which is introduced in the claim preamble.
In each of claims 3-5, 7-9 and 11, “the at least one collector is…” is grammatically inconsistent, amending of the respective clauses to “the at least one collector comprising…” would correct this issue.
In claim 16, “the pulp containing the collector obtained in iii)” lacks antecedent basis, as none of the steps of claim 1 recite “to obtain” or “obtaining” of pulp or at least one collector. Also, “the collector” (singular) is again inconsistent with recitations of “at least one collector” in claim 1. 
In claim 18, “separating a target mineral from iron sulphide gangue and/or silicate gangue” is vague and ambiguous , as to whether a single mineral source comprising a gangue having both iron sulphide and silicate may be present or that there are separate and distinct processes are claimed for obtaining a given, target mineral(s) from two separate and distinct gangue materials. 
		ALLOWABLE SUBJECT MATTER
Claims 1-19 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Independent claim 1 would distinguish over all of the prior art in view of recitation of “adding at least one collector” comprising an alkylated, triphenyl phosphorothionate.
The closest prior art concerning a method for selectively recovering a sulphide mineral from an ore, the method comprising the steps of 
i) grinding the ore to obtain a ground ore, 
ii) preparing a pulp of the ground ore obtained in step i) 
iii) adding at least one collector comprising one or more organic and inorganic phosphorous group-containing, hydrocarbons and other materials  ),  and 
iv) subjecting the pulp containing the at least one collector obtained in step iii) to froth flotation are cumulatively taught by Clark et al patent 4,879,022 (Clark) in view of Nagaraj et al PGPUBS Document US 2013/0092603 (Nagaraj) and Tall PGPUBS Document US 2015/0209801 who otherwise individually or collectively teach recovery of a wide range of  sulphide minerals from an ore including steps of grinding, pulp preparation, addition of collectors and other processing aids and subjecting the ground pulp and collectors to froth flotation. Clark and Nagaraj in particular, are representative of prior art teaching recovery of sulphide minerals from ores including steps of grinding, pulp preparation, addition of collectors employing a variety of phosphorous-containing inorganic and organic materials and other processing aids and subjecting the ground pulp and collectors to froth flotation, however lack suggestion of employing any materials related to alkylated, triphenyl phosphorothionate.
Tall teaches utilizing collectors including a phosphorothionate, however lacks any suggestion of a collector comprising alkylated, triphenyl phosphorothionate.
O’Donoghue PGPUBS Document US 2009/0191420 and Douglas PGPUBS Document 20120028861 teach use of alkylated, triphenyl phosphorothionate for lubricants or for other uses unrelated to metal recovery from ores.
Independent method claim 18 would similarly distinguish, over the same prior art, in view of recitation of separating a target mineral from iron sulphide and/or silicate gangue, using at least one collector comprising an alkylated, triphenyl phosphorothionate.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
07/13/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778